Title: To George Washington from Brigadier General Edward Hand, 28 November 1778
From: Hand, Edward
To: Washington, George


  
    Sir
    Albany [N.Y.] 28th Novr 1778
  
Since my last I have been honour’d by the rect of your Excys Favours of the 12th 16th & 20th. in that of the 16th I am order’d to Consult Genl Schuyler & others on the Practicability of Offensive measures at this season—Genl Schuyler I have confer’d with at Saratoga—the result of Our deliberations yr Excy has Inclosed, having first communicated it to Genl Clinton—by yr Order of the 20th I am desired to proceed to the Minisink Country, which I will do as soon as some business in which Genl Clinton has desired my assistance is Accomplished—I wish I had recd yr Excys Commands to join the Pennsylvania Troops, or leave to retire to lancaster for the winter, I am heartily tired of Frontier Commands—from the present Idea I have of the Country I dont think it impracticable for the Troops at Minisink, & those at Sunbury to Unite at Wyoming & proceed to Chemung—if it is not attempted by a Force from this quarter—which will undoubtedly be shortly known by [y]our Excy. Should the Wyoming rout be judg’d adviseable would wish to have the Rifle Corps joind to the Force already at Minisink as some of the Officers & men are well Acquainted with the Country—their Number is Small & might be spared from this Frontier, if a Defensive plan be followed—if yr Excy will please to give me any Immediate directions on this subject yr letter may be forwarded from Rochester, agreable to directions I shall give there. I am Sir with much respect yr Excys most Obedt Hble Servt

  Edwd Hand

